ITEMID: 001-91584
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: PODRUGINA AND YEDINOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicants, Ms Lidiya Aleksandrovna Podrugina and Mr Anatoliy Aleksandrovich Yedinov, are Russian nationals who were born in 1937 and 1933 respectively and live in the town of Petrozavodsk in the Kareliya Republic. They were represented before the Court by Mr S. Dickmann, a lawyer practising in Moscow. The respondent Government were represented by Ms V. Milinchuk, the former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants sought judicial recognition of the fact that they had been prisoners of war during World War II. Such a declaration was a precondition for claiming a statutory monthly allowance from the State. The State was represented by a local Social Assistance Centre in those proceedings.
By judgment of 1 July 1998, the Petrozavodsk Town Court of the Kareliya Republic granted the applicants’ claim. The court found that at the time the applicants had been forced to work and had not been allowed to leave the territory of the village.
On an unspecified date, the President of the Supreme Court of the Kareliya Republic lodged a request for supervisory review of the above judgment. On 22 May 2002 the Presidium of the Supreme Court granted his request, quashed the judgment and rejected the applicants’ claims. The Presidium court found that in the absence of documentary evidence, including archive sources, or other evidence the above circumstances were insufficient for concluding that the village had served as a concentration camp. The court concluded that the applicants could not be considered as prisoners of war. The applicants were not present at the supervisory review hearing.
From July 1998 to 1 July 2002 the applicants received the allowance, varying from 500 to 1,000 Russian roubles per month. After the annulment of the judgment in their favour, they were not required to reimburse the monies received during that period.
On 1 January 2005 the Pensions Authority (the “Authority”), a specialised State agency, took over responsibility for making allowance payments.
In 2005 the applicants brought new proceedings before the Town Court asking for a judicial confirmation of the fact that between 1941 and 1944 they had been living in a village occupied by the Finnish Army and thus indeed been prisoners of war. The State was represented by the Social Assistance Centre in those proceedings.
By judgments of 24 February and 16 March 2005, the Town Court granted the second and first applicants’ claims respectively. In Mr Yedinov’s case, the court heard two persons who had resided at the time in the same village, and had regard to an expert opinion.
No appeal was lodged and the above judgments became final. On the basis of those judgments, on unspecified dates the applicants applied to the Pensions Authority for a statutory allowance, which they subsequently received until March and January 2007 respectively.
In July 2006 the Pensions Authority applied for supervisory review of the judgments of 24 February and 16 March 2005, contending that it had not been aware of them in good time and thus could not request their supervisory review within the statutory period of one year. The Authority contended that the above judgments concerned the same matter that had already been determined in the 2002 proceedings.
By a decision of 26 September 2006, the Town Court extended the timelimit for lodging of the Authority’s request for supervisory review. The court accepted the Authority’s argument that it had learnt about the 2002 proceedings on 25 April 2006, when the Social Assistance Centre had provided it with the lists of persons no longer entitled to an allowance. The Social Assistance Centre and not the Authority had been involved in the 2002 proceedings.
On 29 November 2006 the Presidium of the Supreme Court of the Kareliya Republic quashed the judgment of 16 March 2005 and discontinued the proceedings. The court found that the matter had already been examined in 1998 and had been finally determined by the judgment of 22 May 2002. Apparently, the first applicant was not present at the supervisory-instance hearing and obtained a copy of its ruling on an unspecified date. According to the Government, a copy of the supervisory review ruling was dispatched to her on 5 December 2006.
The applicant was not required to reimburse the monies received in 2005 and 2006.
By a decision of 15 August 2006, the Town Court refused to extend the time-limit for bringing supervisory review proceedings. The court found that the Authority should have been aware of the judgment of 24 February 2005 since it had been making regular payments to the applicant on that basis; a copy of that judgment had been in the applicant’s pension file since March 2005. Hence, the Authority could have challenged the judgment by way of supervisory review within the one-year time-limit.
On 22 September 2006 the Supreme Court of the Kareliya Republic quashed the decision of 15 August 2006 and remitted the matter to the Town Court. It held that the Authority had learnt about the relevant fact, namely the existence of two contradictory judgments (dated 22 May 2002 and 24 February 2005), only in April 2006.
On 17 October 2006 the Town Court extended the time-limit for lodging of the Authority’s’ request for supervisory review. The applicant did not appeal.
On 14 February 2007 the Presidium of the Supreme Court quashed the judgment of 24 February 2005 and discontinued the proceedings. The court found that the matter had already been examined in 1998 and had been finally determined by the judgment of 22 May 2002.
The applicant was not required to reimburse the monies received in 2005 and 2006.
Article 134 § 1 of the Code of Civil Procedure provides that a judge should refuse to deal with a claim if there is a final judgment between the same parties on the same subject-matter and on the same legal grounds (по тем же основаниям). In such a situation, a claimant cannot bring new proceedings against the same respondent in relation to the same subject-matter and on the same legal grounds.
Under Article 376 of the Code, judicial decisions that have become legally binding, with the exception of judicial decisions by the Presidium of the Supreme Court of the Russian Federation, may be appealed against to a court exercising supervisory review, by parties to the case and by other persons whose rights or legal interests have been adversely affected by the judicial decisions concerned (§ 1). Judicial decisions may be appealed against to a court exercising supervisory review within one year after they became legally binding (§ 2). By its ruling of 5 February 2007, the Constitutional Court interpreted Article 376 § 1 as allowing the above-mentioned persons to apply for supervisory review only after having exhausted all available ordinary appeals.
